OPINION — AG — PERSONS WHO EARN ANNUAL AND SICK LEAVE AS STATE EMPLOYEES UNDER THE 'CETA' PROGRAM MAY, AT THE DISCRETION OF THE APPOINTING AUTHORITY, BE CREDITED WITH SUCH UNUSED ANNUAL LEAVE UPON AN APPOINTMENT TO THE CLASSIFIED SERVICE OF THE OKLAHOMA MERITY SYSTEM OF PERSONNEL ADMINISTRATION, SUBJECT TO THOSE LEAVE REGULATIONS PROMULGATED BY THE OKLAHOMA STATE PERSONNEL BOARD. CITE: 29 U.S.C.A. 801 (COMPREHENSIVE EMPLOYMENT AND TRAINING ACT), 74 Ohio St. 1971 703 [74-703], 74 Ohio St. 1971 801 [74-801] 74 Ohio St. 1971 803 [74-803], 74 Ohio St. 1971 805 [74-805] (LARRY D. BARNETT)